         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 1 of 34



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

O.A., K.S., A.V., G.Z., D.S., C.A.,            Civil Action No. _______________

                    Plaintiffs,
                                               COMPLAINT FOR
       v.                                      DECLARATORY AND
                                               INJUNCTIVE RELIEF
DONALD J. TRUMP
as President of the United States
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500;

MATTHEW G. WHITAKER,
as Acting Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530;

KIRSTJEN M. NIELSEN,
as Secretary of the Department of
Homeland Security
U.S. Department of Homeland Security
245 Murray Lane, S.W.,
Washington, D.C. 20528;

LEE FRANCIS CISSNA,
as Director of United States Citizenship and
Immigration Services
U.S. Citizenship and Immigration Services
20 Massachusetts Avenue, N.W.
Washington, D.C. 20529;

JOHN LAFFERTY, Asylum Division
Chief, U.S. Citizenship and Immigration
Services
20 Massachusetts Avenue, N.W.
Washington, D.C. 20529

                    Defendants.
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 2 of 34



                                 PRELIMINARY STATEMENT

       1.      7KLVFDVHFRQFHUQVWKH86JRYHUQPHQW¶Vunlawful attempt to deprive vulnerable

individuals access to the protection that the QDWLRQ¶Vasylum system affords.

       2.      Under U.S. law, noncitizens are entitled to seek asylum irrespective of immigration

status and without regard to manner of entry into the United States. See 8 U.S.C. § 1158(a)(1).

86ODZLQWKLVUHJDUGLVFRQVLVWHQWZLWKWKH8QLWHG6WDWHV¶WUHDW\REOLJDWLRQV under the Refugee

Act of 1980. U.S. law also requires certain procedural safeguards during removal proceedings.

See id. § 1225(b)(1).     These safeguards are critical to ensuring that individuals who face

persecution²including rape, kidnapping, torture, and even death²in their home countries are

given a fair chance to establish their eligibility for asylum.

       3.      On November 9, 2018, the 'HSDUWPHQWRI-XVWLFH³'2-´DQGWKHDepartment of

HRPHODQG6HFXULW\³'+6´SURPXOJDWHGDQ LQWHULP ILQDOUXOH ³WKH5XOH´, EOIR Docket No.

18±0501; A.G. Order No. 4327±2018, imposing new, significant limitations on who may seek

asylum in the United States. On the same day, President Trump signed a presidential proclamation

entitled ³Presidential Proclamation Addressing Mass Migration Through the Southern Border of

WKH8QLWHG6WDWHV´³WKHPURFODPDWLRQ´What purports to suspend the entry of individuals who have

entered the United States from across the U.S.±Mexico border without receiving inspection at a

designated port of entry. Together, the Rule and the Proclamation render ineligible for asylum any

noncitizen who enters the United States without inspection from across the U.S.±Mexico border.

7KLV GUDPDWLF FKDQJH WR WKH 1DWLRQ¶V DV\OXP ODZV shutters access to the asylum system for

thousands of men, women, and children that the Administration concedes are likely to have

meritorious asylum claims. The Rule is illegal in several respects.
            Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 3 of 34



       4.       First, the Rule contradicts the requirements of the Immigration and Nationality Act

³,1$´, specifically 8 U.S.C. § 1158(a)(1), which gives any noncitizen who is physically present

in or who arrives in the United States a statutory right to seek asylum, irrespective of the

LQGLYLGXDO¶VPDQQHURIHQWU\and requires the government to follow specific processes when an

individual expresses a desire to seek asylum or fear of returning to his or her home country. The

Rule is therefore contrary to law under the INA and the Administrative Procedure Act, 5 U.S.C.

§ 551 et seq. ³$3$´

       5.       Second, the Rule violates 8 U.S.C. § 1225 by mandating a denial of a credible fear

determination, even in situations where a noncitizen in expedited removal proceedings shows a

significant possibility that she could establish eligibility for asylum. For this reason, the Rule is

again contrary to law under the INA and the APA.

       6.       Third, the Rule violates The William Wilberforce Trafficking Victims Protection

Act, 8 U.S.C. § 1158 (b)(3)(C), by denying unaccompanied children the opportunity to first present

the substance of their claims for asylum in a non-adversarial proceeding before an asylum officer.

       7.       Fourth, by adopting, without notice and the opportunity to comment, an interim

final rule depriving certain asylum seekers of the statutory protection outlined in the INA simply

because they enter the country without inspection, the responsible government officials have acted

in excess of their statutorily prescribed authority, contrary to law, and arbitrarily and capriciously,

all in violation of the APA.

       8.       Fifth, the promulgation of the Rule was invalid because the current Acting Attorney

General who putatively authorized promulgation of the Rule is ineligible to serve in that role under

28 U.S.C. § 508 and the Appointments Clause of the United States Constitution, art. II, § 2, cl. 2.




                                                  2
          Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 4 of 34



       9.      Sixth, HYHQ DVVXPLQJ WKH FXUUHQW $FWLQJ $WWRUQH\ *HQHUDO¶V DSSRLQWPHQW ZDV

lawful, the Rule violates the requirement under 8 U.S.C. § 1158(b)(2)(C) that any changes to the

limitations and conditions imposed on asylum seekers be made by regulation²rather than by

presidential decree. Because the Rule is predicated on an abdication of that responsibility, and

simply incorporates by reference the consequence of Presidential proclamations, the Rule is invalid

under the APA and is ultra vires.

       10.     If allowed to stand, the Rule would fundamentally reshape and constrict asylum

ODZLQFRQWUDYHQWLRQRI86DQGLQWHUQDWLRQDOODZ7KLV&RXUW¶VLQWHUYHQWLRQLVQHFHVVDU\WRSXW

DVWRSWRWKLV$GPLQLVWUDWLRQ¶VLOOHJDODFWLRQVDQGSUHYHQWLUUHSDUDEOHKDUPto thousands of asylum

seekers who desperately need protection in this country.

       11.     Plaintiffs respectfully request a declaration that the Rule violates the APA, and an

order enjoining the application of the Rule.

                                               PARTIES

       12.     Plaintiffs are noncitizens who are presently in the United States and wish to seek

asylum.

       13.     Plaintiff O.A. is a 23-year-old man from Honduras who the government contends

is subject to the Proclamation. O.A. fled Honduras with his 4-year-old daughter, K.S., because a

gang called Mara-18 (M-18), threatened to kill him and his family. They did so because M-18 had

NLOOHG2$¶VEURWKHUDQGWKH\WKHQWDUJHWHG2$DQGKLVIDPLO\ZKHQ2$FRRSHUDWHGZLWKWKH

SROLFHWRKHOSWKHPLQYHVWLJDWHKLVEURWKHU¶VGHDWK O.A. knew that the police in Honduras would

not be willing or able to help him, and he decided to flee Honduras with his daughter.

       14.     Plaintiff K.S. is a 4-year-old girl from Honduras. O.A. is her father, and she entered

the United States with him when he entered the United States after fleeing Honduras. .6¶VOLIH



                                                  3
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 5 of 34



was at risk in Honduras because her father cooperated with police to investigate the death of his

brother, and she accompanied him when he fled Honduras to seek asylum in the United States.

       15.     Plaintiff A.V. is a 27-year-old woman from Honduras who crossed the border from

Mexico into the United States other than at a port of entry on November 11, 2018. She has a

credible fear of persecution in Honduras because she is a victim of repeated violent assaults by her

partner (who is the father of her children), and because her partner is likely a member of gang and

has threatened to kill her. A.V. has nowhere to turn for help in Honduras.

       16.     Plaintiff G.Z. is a 17-year-old unaccompanied minor from Honduras who the

government alleges crossed the U.S.±Mexico border other than at a port of entry on November 10,

2018. In Honduras, G.Z. was the victim of recurring violence at the hands of his father, who is a

police officer. G.Z. has no ability to seek protection from the police, because his father is one of

them. In the weeks preceding his departure from Honduras, G.Z. also rebuffed efforts by MS-13

gang members to recruit him because he believes their activities to be morally wrong. GZ feared

that if he did not leave Honduras he would be killed. He has a credible fear of persecution.

       17.     Plaintiff D.S. is an asylum seeker from Honduras. She fled Honduras because of

severe domestic abuse by her partner, who is a security guard. She tried to report the violence,

which at points required hospitalization, but the government did nothing in response to her

complaint and did not pursue her partner when he failed to appear in judicial proceedings. D.S.

also tried to relocate internally within Honduras but her partner tracked her down and threatened

to kill her. D.S. made the difficult journey across Mexico with her son, C.A., over the course of

two weeks, during which time she exhausted all of her financial resources. D.S., with her son,

C.A., entered the United States other than at a port of entry on November 13, 2018, and they were

apprehended by immigration officials on the U.S. side of the border.



                                                 4
          Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 6 of 34



        18.     Plaintiff C.A. is an asylum seeker from Honduras, whose mother is Plaintiff D.S.

Plaintiff C.A. was regularly beaten by his father in Honduras and accompanied his mother, D.S.,

on her journey to the United States. With D.S., C.A. entered the United States other than at a port

of entry on November 13, 2018, and they were apprehended by immigration officials on the U.S.

side of the border.

        19.     Defendant Donald J. Trump is the President of the United States. On November 9,

2018, he issued the Proclamation. He is sued in his official capacity.

        20.     Defendant Matthew G. Whitaker was appointed to the position of Acting Attorney

*HQHUDORIWKH8QLWHG6WDWHV³Acting $WWRUQH\*HQHUDO´ on November 7, 2018. The Attorney

General is responsible for administering the INA, oversees the Executive Office for Immigration

RevLHZ³(2,5´DQGLVHPSRZHUHGE\VWDWXWHWRJUDQWDV\OXPRUDQ\RWKHUUHOLHI+HLVVXHGLQ

his official capacity.

        21.     'HIHQGDQW .LUVWMHQ 0 1LHOVHQ LV WKH 6HFUHWDU\ RI '+6 ³WKH 6HFUHWDU\´  6KH

GLUHFWV8QLWHG6WDWHV,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW³ICE´8QLWHG6WDWHV&LWL]HQVKLS

DQG,PPLJUDWLRQ6HUYLFHV³86&,6´DQG8QLWHG6WDWHV&XVWRPVDQG%RUGHU3URWHFWLRQ³&%3´

She is sued in her official capacity.

        22.     Defendant Lee Francis Cissna is Director of USCIS, which is the agency that

employs the Asylum Officers who conduct credible fear screening interviews to determine whether

individuals may apply for asylum before an immigration judge. He is sued in his official capacity.

        23.     Defendant John Lafferty, the Asylum Division Chief within USCIS, is responsible

for overseeing the credible fear screening process and asylum adjudication within USCIS. He is

sued in his official capacity.




                                                   5
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 7 of 34



                                      NATURE OF ACTION

        24.     This is an action arising under the ,PPLJUDWLRQ DQG 1DWLRQDOLW\ $FW ³,1$´ 

U.S.C. § 1101 et seq., and the Administrative Procedure Act ³$3$´, 5 U.S.C. § 551 et seq.

        25.     Plaintiffs seek a declaratory judgment that the interim final rule entitled ³Aliens

Subject to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection

Claims,´ 83 Fed. Reg. 55,934 (Nov. 9, 2018) is arbitrary, capricious, contrary to law, and beyond

the authority of the Acting Attorney General and the Secretary to promulgate under the APA and

otherwise. Plaintiffs further seek an injunction prohibiting Defendants from enforcing the Rule

and such additional and other relief as is just and proper.

                                  JURISDICTION AND VENUE
        26.     This Court has jurisdiction under 28 U.S.C. § 1331, as the claims in this case arise

under federal statutes, including the INA, 8 U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et

seq.   6SHFLILFDOO\ WKLV &RXUW KDV MXULVGLFWLRQ WR UHYLHZ 3ODLQWLIIV¶ FODLPV WKDW the Rule is

inconsistent with the INA and thus ultra vires to it.

        27.     This Court further has jurisdiction to review this case as a challenge to changes in

the expedited removal process under 8 U.S.C. § 1252(e)(3). Although courts generally lack

jurisdiction to review challenges to the expedited removal process, judicial review under § 1225(b)

is available to determine if any regulation issued to implement such section is constitutional or

whether such regulation is otherwise in violation of law. This case falls squarely within this

VWDWXWRU\H[FHSWLRQ3ODLQWLIIVSUHVHQWD FKDOOHQJH WRWKH³YDOLGLW\ RIWKHV\VWHP´ IRUH[SHGLWHG

removal. See 8 U.S.C. § 1252(e)(3). The Rule and Proclamation are each D ³ZULWWHQ SROLF\

GLUHFWLYH ZULWWHQ SROLF\ JXLGHOLQH RU ZULWWHQ SURFHGXUH´ LVVXHG WR LPSOHPHQW WKH H[SHGLWHG

removal procedures set forth in 8 U.S.C. § 1225(b). And Plaintiffs assert that the Rule and

Proclamation impose FKDQJHV WR WKH H[SHGLWHG UHPRYDO DQG FUHGLEOH IHDU V\VWHP WKDW DUH ³QRW

                                                   6
           Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 8 of 34



consistent with applicable provisions of [8 U.S.C. § D@´DQG³RWKHUZLVHLQYLRODWLRQRI

ODZ´ Id. § 1252(e)(3)(A)(ii).

         28.     The declaratory, injunctive and other relief sought by Plaintiffs are authorized by

28 U.S.C. §§ 2201 and 2202.

         29.     Venue in this District is proper pursuant to 5 U.S.C. § 703 and 8 U.S.C. § 1252(e).

In addition, venue is proper pursuant to 28 U.S.C. § 1391(e) because a substantial part of the events

or omissions giving rise to the claim occurred at or in this District. Defendants are headquartered

LQ:DVKLQJWRQ'&DQGXSRQLQIRUPDWLRQDQGEHOLHI'HIHQGDQWV¶GHFLVLRQVUHJDUGLQJFKDQJHV

to the expedited removal and credible fear processes have taken place and are being made in the

District of Columbia.

                                   FACTUAL ALLEGATIONS

                                         Legal Framework

         30.     &RQJUHVVHQDFWHGWKH5HIXJHH$FWRIWR³EULQJ8QLWHG6WDWHVUHIXJHHODZLQWR

FRQIRUPDQFH´ZLWKLQWHUQDWLRQDOODZDVRXWOLQHGXQGHUWKH United Nations Convention Relating

to the Status of Refugees and the 1967 United Nations Protocol Relating to the Status of Refugees.

INS v. Cardoza-Fonseca, 480 U.S. 421, 436±37 (1987).

         31.     Among the treaty obligations undertaken by the United States was the promise that

WKH ³&RQWUDFWLQJ 6WDWHV VKDOO DSSO\ WKH SURYLVLRQV RI WKLV &RQYHQWLRQ WR UHIXJHHV ZLWKRXW

GLVFULPLQDWLRQ DV WR UDFH UHOLJLRQ RU FRXQWU\ RI RULJLQ´ Convention Relating to the Status of

Refugees art. 3, July 28, 1951, 19 U.S.T. 6259, 189 U.N.T.S. 150.1 )XUWKHU³[c]ontracting States

shall not impose penalties, on account of their illegal entry or presence, on refugees who, coming

directly from a territory where their life or freedom was threatened in the sense of Article 1, enter


1
    The text of the Convention is available online at http://www.unhcr.org/en-us/3b66c2aa10.

                                                   7
           Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 9 of 34



or are present in their territory without authorization, provided they present themselves without

GHOD\WRWKHDXWKRULWLHVDQGVKRZJRRGFDXVHIRUWKHLULOOHJDOHQWU\RUSUHVHQFH´Id. at art. 31(1).

This prohibition against restricting asylum access based on manner of entry is reiterated in the

Introductory Note to the Refugee Convention, which states: ³7KH&RQYHQWLRQIXUWKHUVWLSXODWHV

that, subject to specific exceptions, refugees should not be penalized for their illegal entry or stay.

7KLVUHFRJQL]HVWKDWWKHVHHNLQJRIDV\OXPFDQUHTXLUHUHIXJHHVWREUHDFKLPPLJUDWLRQUXOHV´ Id.

at Introductory Note.

          32.   The INA is the embodiment of these international law obligations. Its instructions

regarding the asylum process are clear: ³$Q\DOLHQZKRLVSK\VLFDOO\SUHVHQWLQWKH8QLWHG6WDWHV

or who arrives in the United States (whether or not at a designated port of arrival and including

an alien who is brought to the United States after having been interdicted in international or United

States waters), irrespective of such alien’s status, may apply for asylum in accordance with this

section or, where applicable, section 1225(b) of this title´ 8 U.S.C. § 1158(a)(1) (emphases

added).

          33.   While asylum is ultimately a discretionary remedy within the parameters set by

statute, the duty to allow a noncitizen access to the process for seeking asylum is not discretionary,

as the U.S. government has recognized. See, e.g.)HGHUDO'HIHQGDQW¶V5HSO\%ULHILQ6XSport of

Motion for Summary Judgment and Dismissal for Lack of Jurisdiction, cited in Munyua v. United

States, 2005 U.S. Dist. LEXIS 11499, at *16±19 (N.D. Cal. Jan.   ³>'@HIHQGDQW

acknowledges that [the immigration officers] did not have the discretion to ignore a clear

expression of fear of return or to coerce an alien into withdrawing an application for admission.´

          34.   For a noncitizen to be eligible for asylum, the noncitizen must establish that he or

she is a refugee under the INA, defined as follows:



                                                  8
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 10 of 34



       >$@Q\SHUVRQZKRLVRXWVLGHDQ\FRXQWU\RIVXFKSHUVRQ¶VQDWLRQDOLW\RULQWKHFDVHRID
       person having no nationality, is outside any country in which such person last habitually
       resided, and who is unable or unwilling to return to, and is unable or unwilling to avail
       himself or herself of the protection of, that country because of persecution or a well-
       founded fear of persecution on account of race, religion, nationality, membership in a
       particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A); see id. § 1158(a)(1).

       35.     To demonstrate a well-founded fear of persecution, a noncitizen need not show that

harm is certain or even more likely than not; a 1 in 10 chance of persecution is sufficient under

U.S. Supreme Court precedent. See Cardoza-Fonseca, 480 U.S. at 430.

                             Expedited Removal and Credible Fear

       36.     In 1996, Congress passed the Illegal Immigration Reform and Immigrant

5HVSRQVLELOLW\ $FW ³,,5,5$´ ZKLFK FUHDWHG DQ H[SHGLWHG UHPRYDO SURFHVV IRU LPPLJUDWLRQ

officials to deport certain individuals deemed inadmissible under the INA.

       37.     Out of a concern that expedited removal would prevent individuals from seeking

and applying for asylum²DQGWKHUHE\DEURJDWHWKH8QLWHG6WDWHV¶REOLJDWLRQVXQGHUGRPHVWLFDQG

international law²IIRIRA implemented the ³credible fear´ screening process to ensure that

individuals subject to expedited removal proceedings would be given meaningful access to the

asylum process.

       38.     Under those provisions, if a noncitizen facing expedited removal indicates any fear

of returning to his or her home country, an immigration officer must refer the asylum seeker for a

³FUHGLEOHIHDU´LQWHUYLHZSee 8 U.S.C. § 1225(b)(1)(A)(ii); 8 C.F.R. § 235.3(b)(4). This interview

LVGHVLJQHGWR³HOLFLWDOOUHOHYDQWDQGXVHIXO LQIRUPDWLRQEHDULQJ RQZKHWKHUWKHDSSOLFDQW KDVD

credible fear of persecution or WRUWXUH´&)5§ 208.30(d).

       39.     To satisfy the credible fear standard, an asylum seeker need only show a

³VLJQLILFDQWSRVVLELOLW\WDNLQJLQWRDFFRXQWWKHFUHGLELOLW\RIWKHVWDWHPHQWVPDGHE\WKHnoncitizen

                                                   9
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 11 of 34



and in support of the noncitizen¶VFODLPDQGVXFKRWKHUIDFWVDVDUHNQRZQWRWKHRIILFHUWKDWWKH

noncitizen FRXOGHVWDEOLVKHOLJLELOLW\IRUDV\OXP´ 8 U.S.C. § 1225(b)(1)(B)(v). The standard used

in this initial screening is intentionally lower than the standard used in the full asylum hearing that

the applicant will later undergo if he or she passes the credible fear interview. The intentionally

low threshold for demonstrating a credible fear accounts for the reality that credible fear interviews

typically take place shortly after asylum seekers have completed their often traumatic journeys to

the United States, in border processing centers or detention facilities where asylum seekers

typically do not have access to attorneys. The standard also acknowledges that many asylum

seekers arrive in the United States without the time, resources, or expertise to develop fully, upon

arrival, the evidence necessary to prevail on their ultimate asylum application.

       40.     The credible fear process includes another important limitation. Recognizing the

abbreviated nature of these interviews, if a person meets the definition of a refugee but may be

subject to a bar to asylum, officers are required to flag those potential bars for future adjudication,

but to refer the applicant for full removal proceedings. See 8 C.F.R. § 208.30(e)(5).

       41.     The requirement to refer an asylum seeker subject to expedited removal

proceedings to an asylum officer for a credible fear interview is mandatory. See 8 U.S.C.

§ 1225(b)(1)(A)(ii) (immigration RIILFHU³shall refer the [noncitizen] for an interview by an asylum

RIILFHU´ HPSKDVLV DGGHG); 8 C.F.R. § E ³[T]he inspecting officer shall not proceed

further with removal of the [noncitizen] until the [noncitizen] has been referred for an interview

by an asylum officer.´HPSKDVLVDGGHG).

       42.     If an applicant is found by an asylum officer to have a credible fear of persecution

or torture, the applicant is taken out of the expedited removal process and placed in the regular

removal process. The applicant thus obtains the ability to develop a full record in support of his



                                                  10
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 12 of 34



or her asylum claim; the right to present that claim before an immigration judge at a trial-like

hearing; and the ability to appeal an adverse decision to the Board of Immigration Appeals and a

federal court of appeals. See 8 U.S.C. § 1225(b)(1)(B)(ii).

       43.     The newly promulgated Rule and the accompanying Proclamation upend this

detailed statutory scheme. Under the Rule, asylum seekers who enter without inspection from

across the U.S.±Mexico border are barred from obtaining asylum and may only apply for

ZLWKKROGLQJRIUHPRYDORUUHOLHIXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUH³&$7´2EWDLQLQJHLWKHU

of these forms of relief requires satisfying a different standard than credible fear interviews,

UHTXLULQJDQLQGLYLGXDOWRGHPRQVWUDWHD³UHDVRQDEOHSRVVLELOLW\´RISHUVHFXWLRQ³RQDFFRXQWRI´D

protected ground. 7KLV³UHDVRQDEOH IHDU´VWDQGDUG LVVLJQLILFDQWO\ KLJKHUWKDQWKH FUHGLEOH IHDU

standard. That is so because the reasonable fear screening standard is the same standard required

WRHVWDEOLVKD³ZHOO-IRXQGHGIHDU´RISHUVHFXWLRQLQWKHDV\OXPFRQWH[W7KHFUHGLEOHIHDUVWDQGDUG

on the other hand, requires only a showing of a significant possibility that the well-founded fear

will be established.

       44.     Moreover, unlike asylum, withholding of removal and CAT protection do not

prohibit the government from removing the noncitizen to a third country; do not create a path to

lawful permanent resident status and citizenship; do not allow the noncitizen to travel freely within

the United States or internationally; and do not ensure family unity by permitting DQRQFLWL]HQ¶V

family members to obtain lawful immigration status derivatively.

       45.     The Government contends that Plaintiffs are subject to the new Proclamation and

Rule; Plaintiffs are suffering irreparable harm as a result. Plaintiffs suffered persecution that their

KRPHFRXQWU\¶VJRYHUQPHQWZDVXQZLOOLQJDQGXQDEOHWRVWRSDQGKDYHFRme to the United States

to seek refuge. The Proclamation and Rule effectively prevent Plaintiffs from applying for asylum



                                                  11
           Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 13 of 34



and the benefits that come with it, and place Plaintiffs at high risk of being returned to the country

that perpetrated or sanctioned their oppression.

                   ,PSOHPHQWDWLRQRI³=Hro-7ROHUDQFH´,PPLJUDWLRQ3ROLF\

       46.     In April 2018, the U.S. governPHQWEHJDQLPSOHPHQWLQJD³]HUR-WROHUDQFH´SROLF\

on immigration. In announcing the policy, then-Attorney General Jefferson B. Sessions III stated

without any evidence WKDW ³>W@KH VLWXDWLRQ DW RXU 6RXWKZHVW %RUGHU LV XQDFFHSWDEOH´ DQG

³QHFHVVLWDWH>G@DQHVFDODWHGHIIRUWWRSURVHFXWHWKRVHZKRFKRRVHWRLOOHJDOO\FURVVRXUERUGHU´ 2

Mr. Sessions FRQWLQXHG  ³7R WKRVH ZKR ZLVK WR FKDOOHQJH WKH 7UXPS $GPLQLVWUDWLRQ¶V

commitment to public safety, national security, and the rule of law, I warn you: illegally entering

this country will not be rewarded, but will instead be met with the full prosecutorial powers of the

'HSDUWPHQWRI-XVWLFH´

       47.     In accordance with this directive, the U.S. government took steps to deter

immigration at the southern border, such as referring greater numbers of migrants, including

asylum seekers, for criminal prosecution, detaining migrants (including children) in inhospitable

conditions, and encouraging adjudication officers to deny asylum claims.

       48.     7KH$GPLQLVWUDWLRQ¶V³zero-tolerance´ policy resulted in the forcible separation of

child migrants from their parents, ostensibly so that the government could criminally prosecute the

parents for illegal entry or reentry.3 Before federal courts enjoined the practice of separating

families, the Department of Homeland Security had separated over 2,000 children from their

parents.


2
 DOJ, Attorney General Announces Zero-Tolerance Policy for Criminal Illegal Entry (Apr. 6,
2018) <https://tinyurl.com/y96nsut6>.
3
 See Miriam Jordan, How and Why “Zero-Tolerance” is Splitting Up Families, N.Y. TIMES,
May 12, 2018 <https://tinyurl.com/y73urcyj>.

                                                   12
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 14 of 34



        49.     7KH$GPLQLVWUDWLRQ¶V³zero-tolerance´ policy applied even to asylum seekers. In

IDFW³]HUR-WROHUDQFH´OHGWRDVLJQLILFDQWLQFUHDVHLQcriminal prosecutions of individuals seeking

such protection, including many parents who entered the United States without inspection because

it was their only means of protecting their children from the persecution faced in their home

countries.4

        50.     Nor did the Administration always permit asylum seekers to seek asylum through

designated ports of entry; the Administration began to employ a policy of ³PHWHULQJ´DWWKH86±

Mexico border to keep a caravan of asylum seekers from presenting themselves at the border to

seek protection. The existence of this policy was confirmed by the Secretary, who stated in a May

LQWHUYLHZ³:HDUHµPHWHULQJ¶ZKLFKPHDQVWKDWLIZHGRQ¶WKDYHWKHUHVRXUFHVWROHWWKHP

LQ RQ D SDUWLFXODU GD\ WKH\ DUH JRLQJ WR KDYH WR FRPH EDFN´ 5 A September 27, 2018 Special

5HYLHZRIWKH$GPLQLVWUDWLRQ¶V³zero-tolerance´DQGIDPLO\VHSDUDWLRQSROLFLHVE\'+6¶V2IILFH

RI,QVSHFWRU*HQHUDO³2,*5HSRUW´ VLPLODUO\DFNQRZOHGJHVWKDWWKH³PHWHULQJ´SURFHVVLQYROYHV

CBP officers standing at the international border line in the middle of the bridges to the ports of

entry; when an asylum seeker approaches the border line, officers confirm whether space is

DYDLODEOHDQGSHUPLWWKHP³WRHQWHURQFHWKHUHLVVXIILFLHQWVSDFHDQGUHVRXUFHVWRSURFHVVWKHP´ 6


4
  See Russell Berman, 85 Immigrants Sentenced Together Before One Judge, THE ATLANTIC,
June 19, 2018 <https://tinyurl.com/ydh63e8u>. The need to escape the persecution they face in
their home countries is frequently cited by asylum seekers as a primary reason for seeking safe
harbor in the United States. See generally University of Washington, The Cycle of Violence:
Migration from the Northern Triangle (2017) <https://tinyurl.com/yabyz9ax> (reporting that the
increase of violence in Guatemala, Honduras, and El Salvador between 2011 and 2016 coincided
ZLWKDGRXEOLQJRIWRWDOUHVSRQGHQWVOLVWLQJ³IOHHLQJYLROHQFH´DVWKHLUPDLQUHDVRQIRUPLJUDWLRQ
5
 Fox News, Secretary Nielsen Talks Immigration, Relationship with Trump 03:20 (May 15, 2018)
<https://tinyurl.com/y8buwakc>.
6
 Dep¶WRI+RPHODQG6HFXULW\2IILFHRI,QVSHFWRU*HQHUDO6SHFLDO5HYLHZ- Initial Observations
Regarding Family Separation Issues Under the Zero Tolerance Policy, at 6 (Sept. 27, 2018)

                                                  13
        Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 15 of 34



       51.     Although CBP does not maintain a wait list for those who have been turned away

due to metering, some asylum seekers have instituted an unofficial waitlist to keep track of those

awaiting entry. CBP will often refer migrants to the unofficial waitlist when metering. Due to

metering, the average wait time for asylum seekers at a port of entry can be up to several weeks.

                                Public Statements by Defendants

       52.     Public statements by the senior Executive Branch officials and the President both

EHIRUH DQG DIWHU WKH LPSOHPHQWDWLRQ RI ³]HUR-WROHUDQFH´ UHLnforced the basic theme of the

AGPLQLVWUDWLRQ¶VLPPLJUDWLRQSROLF\WRGHWHUDQ\DQGDOOLPPLJUDWLRQ

       53.     On October 12, 2017, then-Attorney General Sessions, in an address to the

Executive Office for Immigration Review, stated, without any evidence  ³:H . . . have dirty

immigration lawyers who are encouraging their otherwise unlawfully present clients to make false

claims of asylum providing them with the magic words needed to trigger the credible fear

SURFHVV´7

       54.     On January 16, 2018, Secretary Nielsen stated, before the U.S. Senate, WKDW ³ZH

must tighten [our] case processing standards, including tKHµFUHGLEOH-IHDU¶VWDQGDUG´8


KWWSVWLQ\XUOFRP\UN]\H!  7KH $GPLQLVWUDWLRQ¶V FODLPV UHJDUGLQJ LWV limited capacity to
process asylum applications are similarly unfounded. Senior CBP and ICE officials at the San
<VLGURSRUWRIHQWU\VWDWHGLQLQWHUYLHZV³WKDW&%3KDVRQO\DFWXDOO\UHDFKHGLWVGHWHQWLRQFDSDFLW\
DFRXSOHRIWLPHVSHU\HDUDQGGXULQJµDYHU\VKRUWSHULRG¶LQ´$PQHVW\,QWHUQDWLRQDOUSA:
‘You Don’t Have Any Rights Here’: Illegal Pushbacks, Arbitrary Detention & Ill-Treatment of
Asylum-Seekers in the United States (2018) <https://tinyurl.com/y8k4q54o>. The September 2018
OIG report VLPLODUO\VWDWHGWKDW³WKH2,*WHDPGLGQRWREVHUYHVHYHUHRYHUFURZGLQJDWWKHSRUWV
RIHQWU\LWYLVLWHG´
7
 DOJ, Attorney General Sessions Delivers Remarks to the Executive Office of Immigration Review
(Oct. 12, 2017) <https://tinyurl.com/y9n3alru>.
8
  DHS, Written testimony of DHS Secretary Kirstjen Nielsen for a Senate Committee on the
-XGLFLDU\ KHDULQJ WLWOHG ³2YHUVLJKW RI WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI +RPHODQG 6HFXULW\´
<https://tinyurl.com/yc57pd6n>.

                                                14
        Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 16 of 34



       55.    For his part, President Trump has made no secret of his disdain for the NDWLRQ¶V

duly-enacted immigration laws, including the asylum laws:

              a. On June 21, 2018, WKH3UHVLGHQWWZHHWHG³:HVKRXOGQ¶WEHKLULQJMXGJHVE\
                 the thousands, as our ridiculous immigration laws demand, we should be
                 changing our laws, building the Wall, hire Border Agents and Ice and not let
                 people come into our country based on the legal phrase they are told to say as
                 WKHLUSDVVZRUG´

              b. On June 24, 2018, the President tweeted³:HFDQQRWDOORZDOORIWKHVHSHRSOH
                 to invade our Country. When somebody comes in, we must immediately, with
                 no Judges or Court Cases, bring them back from where they came. Our system
                 is a mockery to good immigration policy and Law and Order. Most children
                 come without parents . . . .´

              c. On June WKH3UHVLGHQWWZHHWHG³:KHQSHRSOHFRPHLQWRRXU&RXQWU\
                 illegally, we must IMMEDIATELY escort them back out without going
                 WKURXJK\HDUVRIOHJDOPDQHXYHULQJ´

              d. On July   WKH 3UHVLGHQW WZHHWHG  ³:KHQ SHRSOH ZLWK RU ZLWKRXW
                 children, enter our Country, they must be told to leave without our Country
                 being forced to endure a long and costly trial. Tell the SHRSOHµ287¶DQGWKH\
                 PXVWOHDYHMXVWDVWKH\ZRXOGLIWKH\ZHUHVWDQGLQJLQ\RXUIURQWODZQ´

              e. On October WKH3UHVLGHQWWZHHWHG³0DQ\*DQJ0HPEHUVDQGVRPH
                 very bad people are mixed into the Caravan heading to our Southern Border.
                 Please go back, you will not be admitted into the United States unless you go
                 through the legal process. This is an invasion of our Country and our Military
                 LVZDLWLQJIRU\RX´

              f. On November 1, 2018, President Trump delivered a speech regarding asylum
                 policy. In that speech, the President again referred to migrants from Central
                 $PHULFDDV³DQµLQYDVLRQ¶´DQGDFFXVHGWKRVHLQGLYLGXDOVRIXVLQJ³IUDXGXOHQW
                 RUPHULWOHVVDV\OXPFODLPVWRJDLQHQWU\LQWRRXUJUHDWFRXQWU\´ 9

              g. In the same speech, President Trump attacked the content of the asylum laws
                 SDVVHGE\&RQJUHVV³7KLQNRILW6RPHERG\ZDONVLQWRRXUFRXQWU\UHDGVD
                 statement given by a lawyer, and we have a three-and-a-half-year court case for
                 RQH SHUVRQ´  7KH 3UHVLGHQW FDOOHG WKH ODZV WKDW &RQJUHVV Kas passed
                 ³LQFRPSHWHQWYHU\YHU\VWXSLGODZV´DQGVDLGWKDWWKHLPPLJUDWLRQODZVDUH
                 ³QRWDUFKDLFWKH\¶UHLQFRPSHWHQW,W¶VQRWWKDWWKH\¶UHROGWKH\¶UHMXVWEDG´


9
 Remarks by President Trump on the Illegal Immigration Crisis and Border Security, The White
House (Nov. 1, 2018) <https://tinyurl.com/y9x88wfj>.

                                              15
            Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 17 of 34



           56.   The foregoing statements reflect a hostility amongst senior members of the

Administration to the immigration system and to asylum claims, especially those filed by

individuals from Central America. The statements also demonstrate the AGPLQLVWUDWLRQ¶VGHVLUH

to shutter access to asylum by all possible means.

                                Effects of the Zero-Tolerance Policy

           57.   $VDUHVXOWRIWKH$GPLQLVWUDWLRQ¶V]HUR-tolerance policy, many migrants who arrive

at ports of entry on the U.S.±Mexico border are rebuffed and left in limbo on the Mexican side of

the border.

           58.   In recent years, violence in MH[LFRKDVLQFUHDVHGZDVOLVWHGDV³WKHGHDGOLHVW

\HDULQ0H[LFR´ZLWKKRPLFLGH YLFWLPVDSHUFHQW LQFUHDVH IURP 10 In January

2018, the U.S. State Department issued a Level Four³'RQRWWUDYHO´ZDUQLQJ²the highest-level

travel warning²for the state of Tamaulipas, which incorporates Reynosa, Matamoros, and

Nuevo Laredo, three major port of entry sites. 11 Many of the other border states, such as

Chihuahua, Coahuila, Nuevo León, and Sonora, are listed at Level Three³5HFRQVLGHUWUDYHO´GXH

WRKLJKOHYHOVRI³>Y@LROHQWFULPHDQGJDQJDFWLYLW\´ 12

           59.   The violence faced by migrants and refugees like Plaintiffs while in Mexico is

disproportionately high and serious. They face grave risks of kidnapping, disappearances, sexual

assault, traffickLQJDQGRWKHUKDUPVLQ0H[LFR¶VQRUWKHUQERUGHUUHJLRQ7KH\DUHWDUJHWHGQRW


10
   Human Rights First, Mexico:          Still Not Safe for Refugees and Migrants (Mar. 2018)
<https://tinyurl.com/y8b6flak>.
11
  86'HS¶WRI6WDWHMexico Travel Advisory KWWSVWLQ\XUOFRP\FSQF[U!³9LROHQWFULPH
such as murder, armed robbery, carjacking, kidnapping, extortion, and sexual assault, is common.
Gang activity, including gun battles, is widespread. . . . Local law enforcement has limited
capabilit\WRUHVSRQGWRYLROHQFHLQPDQ\SDUWVRIWKHVWDWH´
12
     Id.

                                                  16
           Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 18 of 34



only due to their inherent vulnerabilities as refugees and migrants, but also due to their nationality,

race, gender, sexual orientation and gender identity. Additionally, they have limited or no financial

resources or contacts in the region.

          60.    Long wait times for access to ports of entry²times which will only increase under

the Rule²leave asylum-seekers especially vulnerable. Cartels and other criminal organizations

prey on migrants in border towns and near ports of entry, with cartel members often waiting

directly outside some ports of entry. 13 $VDUHVXOW³HYLGHQFHRIPDVVJUDYHVand disappearances

in Mexico suggest disproportionate killing of non-0H[LFDQPLJUDQWV´14 Attorneys and employees

RIPLJUDQWVKHOWHUV LQ5H\QRVD0H[LFRUHSRUWWKDW³PRVW²if not all²migrants they encounter

who had been turned away from the port of entry have EHHQNLGQDSSHGDQGKHOGIRUUDQVRP´ 15

And with migrant shelters frequently at capacity, many asylum-seekers have no other choice but

to sleep on the streets or on the bridge itself while they await access to a port of entry.

          61.    7KH$GPLQLVWUDWLRQ¶VSROLF\ RI³PHWHULQJ´ KDVDOVRFUHDWHGVWURQJ LQFHQWLYHVIRU

legitimate asylum seekers to cross the border other than at authorized ports of entry. '+6¶V recent

OIG Report confirmed this reality. The OIG reported ³evidence that limiting the volume of

asylum-seekers entering at ports of entry leads some aliens who would otherwise seek legal entry

into the United States to cross the border illegally. According to one Border Patrol supervisor, the




13
  Human Rights First, Crossing the Line: U.S. Border Agents Illegally Reject Asylum Seekers, at
16 (May 2017) [hereinafter Crossing the Line] <https://tinyurl.com/y8rxsfmn>.
14
  Josiah Heyman & Jeremy Slack, Blockading Asylum Seekers at Ports of Entry at the US–Mexico
Border Puts Them at Increased Risk of Exploitation, Violence, and Death, Ctr. for Migration
Studies (June 25, 2018) <https://tinyurl.com/yc5tgec3>.
15
     Crossing the Line, supra n.13, at 16.


                                                  17
            Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 19 of 34



Border Patrol sees aQLQFUHDVHLQLOOHJDOHQWULHVZKHQDOLHQVDUHPHWHUHGDWSRUWVRIHQWU\´ 16 The

2,*5HSRUWIXUWKHUREVHUYHGWKDW³>W@KHIDFWWKDWERWKDOLHQVDQGWKH%RUGHU3DWUROUHSRUWHGWKDW

metering leads to increased illegal border crossings strongly suggests a relationship between the

WZR´17


                                Issuance of the Rule and Proclamation

          62.       On November 9, 2018, Defendants enacted the next phase of their ³]HUR-WROHUDQFH´

policy aimed at significantly reducing the availability of asylum.

          63.       The process began when Acting Attorney General Whitaker and the Secretary

promulgated the Rule. The Rule makes three main changes to asylum law.

                    a. First, the Rule provides that noncitizens who apply for asylum after

                       November 9, 2018 will be ineligible for asylum if they are ³VXEMHFW WR D

                       presidential proclamation or other presidential order suspending or limiting the

                       entry of aliens along the southern border with Mexico that is issued pursuant to

                       subsection 212(f) of 215(a)(1) of the Act on or after November 9, 2018´ and

                       have entered the United States contrary to the terms of the proclamation or

                       order.   See Rule, 83 Fed. Reg. at 55,952 (to be codified at 8 C.F.R.

                       §§ 208.13(c)(3), 1208.13(c)(3)).

                    b. Second, the Rule provides that noncitizens who are ineligible for asylum

                       pursuant to §§ 2018.13(c)(3) and 1208.13(c)(3) will not be permitted to make a

                       VKRZLQJ RI ³FUHGLEOH IHDU´ RI SHUVHFXWLRQ DV noncitizens seeking asylum

                       presently may do. Under the Rule, DQRQFLWL]HQ¶V request for asylum is, from a


16
     OIG Report, supra note 6, at 7.
17
     Id. at n.15.
                                                    18
        Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 20 of 34



                   merits standpoint, summarily denied, because the asylum officer is directed to

                   ³HQWHU D QHJDWLYH FUHGLEOH IHDU GHWHUPLQDWLRQ ZLWK UHVSHFW WR WKH DOLHQ¶V

                   application IRU DV\OXP´  7KH noncitizen instead will be placed into

                   ³SURFHHGLQJVXQGHUVHFWLRQRIWKH$FWIRUIXOOFRQVLGHUDWLRQRIWKHDOLHQ¶V

                   claim for withholding of removal under section 241(b)(3) of the Act, or for

                   withholding or deferral of removal under the Convention Against Torture if the

                   DOLHQHVWDEOLVKHVDUHDVRQDEOHIHDURISHUVHFXWLRQRUWRUWXUH´Id. (to be codified

                   at 8 C.F.R. § 208.30).

               c. Third, the Rule provides for what an immigration judge is to do with respect to

                   the review of expedited removal orders following a negative credible or

                   reasonable fear assessment. The Rule provides that an immigration judge is to

                   review de novo the determination that a noncitizen falls within the scope of a

                   Presidential proclamation that is described in 8 C.F.R. § 208.13(c)(3) or

                   § 1208.13(c)(3). If the immigration judge determines that the noncitizen is not

                   VXEMHFWWRDSURFODPDWLRQWKHQWKHDV\OXPRIILFHU¶VILQGLQJZLOOEHYDFDWHGDQG

                   DHS may commence removal proceedings under Section 240 of the INA. If

                   the judge agrees that the noncitizen is subject to a proclamation, the judge will

                   WKHQ UHYLHZ WKH DV\OXP RIILFHU¶V GHWHUPLQDWLRQ WKDW WKH noncitizen lacks a

                   reasonable fear of persecution pursuant to the procedures set forth in 8 C.F.R.

                   § 1208.30(g)(2).

       64.     Put more succinctly, together the Rule and Proclamation prohibit anyone from

obtaining asylum if they cross outside of a port of entry and make it more difficult for those people




                                                 19
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 21 of 34



to obtain other forms of relief. At the same time, as detailed above, the Administration has made

it untenable for many, if not most, noncitizens to apply for asylum at a port of entry.

       65.     In support of the Rule, the Acting Attorney General and the Secretary cited 8 U.S.C.

§ E& ZKLFK DXWKRUL]HV WKH $WWRUQH\ *HQHUDO WR ³E\ UHJXODWLRQ HVWDEOLVK DGGLWLRQDO

limitations and conditions, consistent with [the remainder of Section 1158], under which an alien

VKDOOEHLQHOLJLEOHIRUDV\OXP´7KH$FWLQJ$WWRUQH\*HQHUDODQGWKH6HFUHWDU\DOVRUHOLHGRQ

U.S.C. § 1158(d)(5)(B), which provides that the Attorney General may ³SURYLGHE\UHJXODWLRQIRU

any other conditions or limitations on the consideration of an application for asylum not

LQFRQVLVWHQWZLWKWKLVFKDSWHU´ 1RQHRIWKHRWKHU³OLPLWationVDQGFRQGLWLRQV´RQDV\OXPWKDWDUH

present in Section 1158 relate to manner of entry, and a bar to asylum based on manner of entry is

contrary to the plain language of Section 1158.

       66.     The Acting Attorney General and the Secretary acknowledged that in the previous

year 1,889 migrants from the Northern Triangle (i.e., Guatemala, Honduras, and El Salvador),

representing nearly 25% of those whose asylum applications were adjudicated on the merits, had

been granted asylum. See Rule, 83 Fed. Reg. at 55,946. 7KH\IXUWKHUDFNQRZOHGJHGWKDW³>V@RPH

of those asylum grants wouOGEHFRPHGHQLDOVIRUDOLHQVZKREHFDPHLQHOLJLEOHIRUDV\OXP´XQGHU

the Rule. Id. at 55,948.

       67.     Although the APA requires an agency to allow for a period of public notice and

comment (as well as a 30-day waiting period) before implementing a proposed regulation, see 5

U.S.C. §§ 553(b), (c), (d), the Rule became effective upon its publication. In explaining why they

failed to follow the ordinary rulePDNLQJSURFHVV'2-DQG'+6FODLPHGWKDW³JRRGFDXVH´H[Lsted

to bypass those procedures under 5 U.S.C. § 553(b)(B). DOJ and DHS also invoked the ³IRUHLJQ

DIIDLUV´ exception to the notice and comment requirement set forth in 5 U.S.C. § 553(a)(1).



                                                  20
           Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 22 of 34



          68.   Also on November 9, 2018, President Trump issued the Proclamation pursuant to

8 U.S.C. §§ 1182(f) and 1185(a). The 3URFODPDWLRQSURYLGHVWKDWHQWU\ RI³DQ\DOLHQ´ LQWR WKH

United States across the international boundary between the United States and Mexico is

³VXVSHQGHGDQGOLPLWHG´IRUDSHULRGRIGD\V3URFODPDWLRQ§ 1, at which point the President

will decide whether to extend the suspension period, id. § 2(d). The suspension of entry applies

WRDOLHQVZKRHQWHUWKH8QLWHG6WDWHVDIWHUWKHGDWHRIWKH3URFODPDWLRQDQGGRHVQRWDSSO\WR³DQ\

alien who enters the United States at a port of entry and properly presents for inspection, or to any

ODZIXOSHUPDQHQWUHVLGHQW´ Id. §§ 2(a), (b).

          69.   In the Proclamation, President Trump openly prejudged asylum claims of intending

migrants; he specifically stated that the Proclamation was meant to bar access to asylum for Central

Americans, who, according to the President¶V XQVXSSRUWHG VD\-so ³KDYH QR ODZIXO EDVLV IRU

DGPLVVLRQLQWRRXUFRXQWU\´

          70.   Taken together, the Rule and Proclamation eliminate asylum for a person who

enters the United States along the southern border other than at a port of entry, even if she has a

credible fear of persecution if returned to her home country and even if she ultimately crosses other

than at DSRUWRIHQWU\EHFDXVH³PHWHULQJ´RURWKHUGHOD\VDWDSRUWRIHQWU\ have exhausted her

financial resources or expose her to a continuing threat of crime and violence at the Mexican

border.

          71.   The Administration purported to justify the Rule DQG3URFODPDWLRQE\ FLWLQJ³DQ

XUJHQW VLWXDWLRQ DW WKH VRXWKHUQ ERUGHU´  5ule, 83 Fed. Reg. at 55,944. Contrary to assertions

contained in the Rule, however, the available data show that migration across the U.S.±Mexico




                                                 21
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 23 of 34



border has, in fact, decreased since 2016. 18 In 2017, the number of people apprehended by border

officials after crossing irregularly was the lowest it has been in 46 years. 19




                                                                                         20


        72.    According to CBP, when compared to 2016, there were, at the southern border,

more than 60,000 fewer apprehensions of undocumented aliens from Mexico in 2017, and more




18
  Douglas Massey, Today’s US–Mexico ‘Border Crisis’ in 6 Charts, THE CONVERSATION (Jun. 27,
2018) <https://tinyurl.com/ycn4czpl>; see also Max Bearak, Even Before Trump, More Mexicans
Were Leaving the U.S. Than Arriving, WASH. POST, Jan. 27, 2017 <https://tinyurl.com/ybbrr348>.
19
  U.S. Border Patrol, U.S. Customs & Border Protection, Southwest Border Sectors: Total Illegal
Alien Apprehensions By Fiscal Year (Oct. 1st through Sept. 30th) [hereinafter Total
Apprehensions] (Dec. 2017) <https://tinyurl.com/ybg3vkld>.
20
 Rebecca Hersher, 3 Charts That Show What’s Actually Happening Along The Southern Border,
NPR (June 22, 2018) <https://tinyurl.com/y8o7m7d2> (referencing United States Broder Patrol
Data).


                                                  22
            Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 24 of 34



than 40,000 fewer apprehensions of undocumented aliens from outside Mexico. 21 In 2018, the

number of people without legal status who have been apprehended attempting to enter the United

States from Mexico has been roughly the same as it has been for the last five years. 22

           73.   While President Trump in the Proclamation has taken the position that only a

³IUDFWLRQ´ RI DV\OXP DSSOLFDQWV ZKR FURVVHG WKH 86 ERUGHU KDYH YDOLG FODLPV IRU DV\OXP

³IUDFWLRQ´PHDQLQJOHVVWKDQthousands of refugees from Northern Triangle countries were

found to have valid claims for asylum in 2016 alone. In 2016, 2,157 people from El Salvador,

1,505 from Honduras, and 1,949 from Guatemala were found by U.S. asylum officers and

immigration judges to be eligible for asylum. 23 $FFRUGLQJWR'+6¶VRZQVWDWLVWLFV(O6DOYDGRU

and Guatemala were two leading countries of nationality of people granted asylum in the United

States in 2016²the third being China²while El Salvador, Guatemala, and Honduras were four

of the five leading nationalities of persons granted asylum by the immigration courts, the fifth,

again, being China.24




21
     Total Apprehensions, supra n.19.
22
 Linda Qiu, Fact Check of the Day: Border Crossings Have Been Declining for Years, Despite
Claims of a ‘Crisis of Illegal Immigration’, N.Y. TIMES, June 20, 2018
<https://tinyurl.com/y7dhmlt6>; U.S. Customs & Border Protection, SW Border Migration FY
2018 (2018) <https://tinyurl.com/ycorhe4p>.
23
  See Nadwa Mossad & Ryan Baugh, Refugee Asylees: 2016, Homeland Security: Office of
Immigration Statistics (Jan. 2016) <https://tinyurl.com/y7n4bxqk> (Tables 4 and 5).
24
     Id.

                                                 23
          Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 25 of 34



                                             COUNTS

                                           COUNT ONE

               VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
                  RULEMAKING CONTRARY TO LAW (8 U.S.C. § 1158)

         74.    Plaintiffs incorporate by reference paragraphs 1 through 73.

         75.    The Immigration and Nationality Act, 8 U.S.C. § 1158(a)(1), gives any noncitizen

who is physically present in or who arrives in the United States a statutory right to seek asylum,

UHJDUGOHVVRIWKDWLQGLYLGXDO¶VLPPLJUDWLRQVWDWXV and manner of entry.

         76.    By barring the plaintiffs from obtaining asylum based solely on the manner in

which they entered the United States, the Rule violates the INA, which prohibits penalizing

refugees for entering the country illegally and other than at a port of entry.

         77.    8QGHUWKH$GPLQLVWUDWLYH3URFHGXUH$FWDFRXUW³VKDOOhold unlawful and set aside

agency action, findings, and conclusions found to be . . QRWLQDFFRUGDQFHZLWKODZ´5 U.S.C.

§ 706.

         78.    The Rule is not in accordance with 8 U.S.C. § 1158(a)(1). The Rule is therefore

contrary to law under the APA.

         79.    PlaintifIVKDYHEHHQKDUPHGDVDUHVXOWRI'HIHQGDQWV¶YLRODWLRQVRIWKH,1$ and

the APA. In particular, Plaintiffs have been denied a meaningful opportunity to seek asylum,

exposing them to multiple other harms including the threat of removal to their home countries and

the persecution from which they fled. The Rule also deprives Plaintiffs of other benefits to which

asylees are entitled. The harm to Plaintiffs is irreparable.

         80.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief restraining Defendants from continuing to engage in

the unlawful policy and practices alleged herein.

                                                 24
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 26 of 34



                                            COUNT TWO

              VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
                RULEMAKING CONTRARY TO LAW (8 U.S.C. § 1225(b))

        81.     Plaintiffs incorporate by reference paragraphs 1 through 80.

        82.     The Immigration and Nationality Act, including 8 U.S.C. § 1225(b)(1) (expedited

removal) and 8 U.S.C. § 1158 (asylum), affords noncitizens an opportunity to apply for asylum,

by screening arriving noncitizens to determine whether their asylum claims are potentially viable.

        83.     Expedited removal procedures apply to certain noncitizens, including noncitizens

who lack proper travel documents and either arrive at a port of entry or are apprehended within 14

days of their arrival and within 100 miles of the U.S. international border. See 69 Fed. Reg. 48,877

(Aug. 11, 2004). Under expedited removal procedures, an inspecting officer may summarily

remove certain noncitizens. However, if the noncitizen expresses a fear of returning to her country

RIRULJLQWKHRIILFHULVUHTXLUHGWRUHIHUKHUWRDQDV\OXPRIILFHUIRUD³FUHGLEOHIHDUGHWHUPLQDWLRQ´

See 8 U.S.C. § 1225(b)(1).

        84.     %\VWDWXWHDQDSSOLFDQWKDVD³FUHGLEOHIHDURISHUVHFXWLRQ´LIVKHFDQGHPRQVWUDWH

³DVLJQLILFDQWSRVVLELOLW\WDNLQJLQWRDFFRXQWWKHFUHGLELOLW\RIWKHVWDWHPHQWVPDGHE\WKHDOLHQLQ

support of the DOLHQ¶VFODLPDQGVXFKRWKHUIDFWVDVDUHNQRZQWRWKHRIILFHUWKDWWKHDOLHQFRXOG

HVWDEOLVKHOLJLELOLW\IRUDV\OXPXQGHUVHFWLRQRIWKLVWLWOH´ Id. § 1225(b)(1)(B)(v).

        85.     Under this Congressional design, a noncitizen in expedited removal proceedings²

including a noncitizen who enters without inspection²should not fail a credible fear interview

unless there is no significant possibility that that individual would ultimately prevail in her asylum

claim. See 8 C.F.R. § 208.30(e)(5) (citing to 8 C.F.R. § 208.13(c)(3)). A credible fear interview

is not an on-the-merits adjudication of the claim. To the contrary, the credible fear standard of




                                                   25
          Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 27 of 34



review is intended to be sufficiently low to ensure all bona fide asylum seekers receive a full

hearing on their claims.

         86.    The Rule mandates a negative credible fear finding for anyone who enters without

inspection, even in cases where there is a significant possibility that the noncitizen is eligible for

asylum. This requirement violates the plain meaning of Section 1225.

         87.    Immigration judges are mandated to follow the same rules as those that are

applicable to asylum officers in denying a credible fear finding for asylum seekers who are subject

to the Rule. 8 C.F.R. § 1208.30(e). This also violates the plain text of Section 1225.

         88.    The Rule forbids a positive credible fear determination even if an asylum officer or

DQ LPPLJUDWLRQ MXGJHGHWHUPLQHVWKDWWKHUH LVD ³VLJQLILFDQWSRVVLELOLW\´WKDW IHGHUDO FRXUWVZLOO

determine that the individual has a right to seek asylum under the statute notwithstanding the

regulations, and that the individual otherwise has a significant possibility of winning such a claim.

See id. § 208.30(e)(5); id. § 1208.30(e)(5).

         89.    Under the Administrative Procedure $FWDFRXUW³VKDOOKROGXQODZIXODQGVHWDVLGH

agency action, findings, and conclusions found to be . . QRWLQDFFRUGDQFHZLWKODZ´86&

§ 706.

         90.    'HIHQGDQWV¶Rule is ³QRWFRQVLVWHQWZLWKDSSOLFDEOHSURYLVLRQV´RIWKHDV\OXPDQG

expedited removal provisions and thus is ³LQYLRODWLRQRIODZ´8 U.S.C. § 1252(e)(3)(A)(ii). The

Rule is therefore contrary to law under the APA.

         91.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief restraining Defendants from continuing to engage in

the unlawful policy and practices alleged herein.




                                                  26
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 28 of 34



                                        COUNT THREE

        VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
   RULEMAKING CONTRARY TO THE TRAFFICKING VICTIMS PROTECTION
                  REAUTHORIZATION ACT OF 2008

        92.     Plaintiffs incorporate by reference paragraphs 1 through 91.

        93.     The William Wilberforce Trafficking VLFWLPV3URWHFWLRQ$FW³7935$´ provides

specific asylum protections to children. See 8 U.S.C. § 1158 (b)(3)(C).

        94.     Under the TVPRA, unaccompanied children who enter without inspection are

generally not subject to expedited removal provisions. See id. § 1232(a)(5)(D)(i). Instead,

unaccompanied children are placed into regular removal proceedings before an immigration judge

without having to pass a credible fear interview. Id.

        95.     However, the immigration judge is not the first person to whom an unaccompanied

minor presents his or her application for asylum. Instead, the TVPRA provLGHVWKDW³>D@QDV\OXP

officer . . . shall have initial jurisdiction over any asylum application filed by an unaccompanied

DOLHQFKLOG´Id.

        96.     Under the TVPRA, if the asylum officer denies the application for asylum, the

unaccompanied minor then has an opportunity to proceed before the immigration judge.

        97.     This sequencing implements an important objective of the statute. By allowing an

unaccompanied child the opportunity to present an asylum claim to an asylum officer in the first

instance, the TVPRA ensures that when a child recounts for the first time the traumatic and

sensitive facts of the persecution underlying a claim for humanitarian protection, he or she may do

so in a non-adversarial setting.

        98.     The Rule is contrary to the system established by the TVPRA. Under the Rule,

unaccompanied children subject to the Proclamation are ineligible for asylum, and will be subject


                                                27
        Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 29 of 34



to a mandatory negative credible fear finding. Because asylum officers do not have authority to

order withholding of removal or protection under the Convention Against Torture, the asylum

officer will, under the Rule, have no obvious basis to hear or assess the merits of the

XQDFFRPSDQLHGPLQRU¶VFODLPVRISHUVHFXWLRQ

       99.     As a result, the first time an unaccompanied minor like GZ will be permitted to

present and obtain any review of the traumatic and sensitive details of a claim for asylum is in the

adversarial proceeding that occurs before an immigration judge. The Rule thus upends the non-

adversarial process mandated by Congress in 8 U.S.C. § 1158 (b)(3)(C).

       100.    %HFDXVH 'HIHQGDQWV¶ DFWLRQV XQGHU WKH 5XOH DUH FRQWUDU\ WR WKH TVPRA, they

violate APA Section $ EHFDXVH WKH\ DUH ³QRW LQ DFFRUGDQFH ZLWK ODZ´ DQG $3$

Section 706(2)(C) becausHWKH\H[FHHG'HIHQGDQWV¶VWDWXWRU\DXWKRULW\

       101.    Plaintiff GZ is irreparably harmed by losing his statutory right to participate in a

non-adversarial process before an asylum officer. Plaintiff GZ therefore asks that this Court grant

him declaratory and injunctive relief.

                                         COUNT FOUR
       VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
RULEMAKING THAT IS ARBITRARY, CAPRICIOUS, AN ABUSE OF DISCRETION
              AND OTHERWISE CONTRARY TO LAW
       102.    Plaintiffs incorporate by reference paragraphs 1 through 101.

       103.    The promulgation of the Rule constitutes agency action by the Acting Attorney

General and the Secretary that is arbitrary, capricious, an abuse of discretion, and otherwise not in

accordance with law for a number of reasons. Among other things, the Rule is irrational and

arbitrary. It is therefore unlawful under 5 U.S.C. § 706(2)(A).




                                                 28
          Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 30 of 34



                                           COUNT FIVE

             VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
           CONTRARY TO 28 U.S.C. § 508 AND THE APPOINTMENTS CLAUSE

         104.     Plaintiffs incorporate by reference paragraphs 1 through 103.

         105.     President Trump fired former Attorney General Jefferson B. Sessions III on or

about November 7, 2018. Mr. Sessions therefore was no longer the Attorney General at the time

the Rule issued and could not have promulgated the Rule.

         106.     'HIHQGDQW:KLWDNHU¶VDSSRLQWPHQWWRWKHSRVLWLRQ RI$FWLQJ$WWRUQH\*HQHUDO LV

invalid because it violates the requirements of 28 U.S.C. § 508. Section UHTXLUHVWKDW³LQFDVH

of a vacancy in the office of Attorney General, or his absence or his disability, the Deputy Attorney

*HQHUDOPD\H[HUFLVHDOOWKHGXWLHVRIWKHRIILFH´ 28 U.S.C. § 508. If the Deputy Attorney General

LVDOVRXQDYDLODEOHWKHQWKHGXWLHV³VKDOO´EHDVVXPHGE\WKH$VVRFLDWH$WWRUney General and the

Attorney General may also designate the Solicitor General or the Assistant Attorneys General to

assume the duties. Id. § 508(b).

         107.     Because Defendant Whitaker was not the Deputy Attorney General, Associate

Attorney General, Solicitor General, or an Assistant Attorney General at the time of his

appointment to the position of Acting Attorney General, his appointment is invalid under 28 U.S.C.

§ 508.

         108.     'HIHQGDQW:KLWDNHU¶VDSSRLQWPHQWWRWKHSRVLWLRQ RI$FWLQJ$WWRUQH\*HQHUDO LV

also invalid because it violates the Appointments Clause of the United States Constitution, art. II,

§ 2, cl. 2.

         109.     7KH $SSRLQWPHQWV &ODXVH UHTXLUHV WKDW WKH 3UHVLGHQW REWDLQ ³WKe Advice and

&RQVHQWRIWKH6HQDWH´EHIRUHDSSRLQWLQJSULQFLSDO³2IILFHUVRIWKH8QLWHG6WDWHV´ U.S. Const.

art. II, § 2, cl. 2.

                                                  29
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 31 of 34



       110.    The Attorney General, as the chief law enforcement officer of the United States,

the head of the Department of Justice, and a Cabinet level official who reports only to the President,

is a principal officer under the Appointments Clause. See Morrison v. Olson, 487 U.S. 654, 670±

77 (1988). An Acting Attorney General must therefore be appointed by the President and

confirmed by the Senate.

       111.    President Trump did not obtain the advice and consent of the Senate before

appointing Defendant Whitaker to the position of Acting Attorney General. 'HIHQGDQW:KLWDNHU¶V

appointment is thus in direct contravention of the Appointments Clause.

       112.     Because Defendant Whitaker lacked authority to promulgate the Rule due to his

illegal appointment, the Rule is unlawful under the APA, 5 U.S.C. § 706(2)(C).

                                           COUNT SIX

           VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:
       CONTRARY TO REQUIREMENT THAT ASYLUM LIMITS BE MADE BY
                             REGULATION

       113.    Plaintiffs incorporate by reference paragraphs 1 through 112.

       114.    (YHQLI'HIHQGDQW:KLWDNHU¶VDSSRLQWPHQWDV$FWLQJ$WWRUQH\*HQHUDOZDVODZIXO

the Rule constitutes agency action in excess of the statutory authority conferred upon him.

       115.    In 8 U.S.C. § E&&RQJUHVVSURYLGHGWKDW³>W@KH$WWRUQH\*HQHUDOPD\

by Regulation establish additional limitations and conditions, consistent with this section, under

ZKLFKDQDOLHQVKDOOEHLQHOLJLEOHIRUDV\OXP´

       116.    The Rule violates the statutory requirement that additional limitations and

conditions be established by regulation, because it automatically incorporates, without

independent rulemaking process, the content of unspecified Presidential proclamations, so long as

WKHSURFODPDWLRQLQFOXGHVWHUPVWKDW³VXVSHQG>@RUOLPLW>@WKHHQWU\RIDOLHQVDORQJWKHVRXWKHUQ



                                                  30
        Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 32 of 34



ERUGHUZLWK0H[LFR´DQG LV LVVXHGSXUVXDQW WRVXEVHFWLRQI RUD RIWKH INA on or

after November 9, 2018.

       117.    The Rule is contrary to the statutory requirement that conditions and limitations on

the availability of asylum be established by regulation. Instead, the Rule constitutes an abdication

of that responsibility by allowing the President, by proclamation and without a rulemaking process,

to add or change the conditions and limitations for asylum.

       118.    The Rule therefore exceeds WKH$FWLQJ$WWRUQH\*HQHUDO¶s statutory authority under

8 U.S.C. § 1158(b)(2)(C) and is invalid under the APA.

                                        COUNT SEVEN

           VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACTION:
                 NOTICE AND PUBLIC COMMENT PROVISIONS

       119.    Plaintiffs incorporate by reference paragraphs 1 through 118.

       120.    The Rule is illegal because the Administration promulgated the Rule without

providing the notice and opportunity for public comment set forth in 5 U.S.C. §§ 553(a)±(d).

                                        COUNT EIGHT

           VIOLATION OF THE IMMIGRATION AND NATIONALITY ACT:
                         ULTRA VIRES RULEMAKING

       121.    Plaintiffs incorporate by reference paragraphs 1 through 120.

       122.    The Rule is illegal and so is ultra vires for the reasons provided in Counts One

through Six. See, e.g., Trudeau v. FTC, 456 F.3d 178 (D.C. Cir. 2006); Aid Ass’n for Lutherans

v. U.S. Postal Serv., 321 F.3d 1166, 1172, 1175 (D.C. Cir. 2003).




                                                31
         Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 33 of 34



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor

and against Defendants, and to grant the following relief:

        a.     A declaratory judgment (1) that the Rule is arbitrary, capricious, and contrary to

law within the meaning of 5 U.S.C. § 706; (2) that 'HIHQGDQW :KLWDNHU¶V DSSRLQWPHQW WR WKH

position of Acting Attorney General is unlawful, and the promulgation of the Rule therefore

constitutes agency action in excess of the statutory authority conferred upon the office of the

Attorney General; (3) LQWKHHYHQWWKDWWKH&RXUWGHWHUPLQHV'HIHQGDQW:KLWDNHU¶VDSSRLQWPHQW

was lawful, that the promulgation of the Rule violates the requirement that additional limitations

on the availability of asylum be established by regulation; (4) that the Rule was promulgated in

violation of 5 U.S.C. § 553; and (5) the Rule is ultra vires because it is illegal.

        b.     Such preliminary injunctive and ancillary relief as may be necessary to avert the

likelihood of irreparable harm to Plaintiffs during the pendency of this action, including, but not

limited to, temporary and preliminary injunctions;

        c.     A permanent injunction forbidding Defendants from implementing or enforcing the

Rule;

        d.     An order awarding Plaintiffs¶ FRVWV RI VXLW DQG UHDVRQDEOH DWWRUQH\V¶ IHHV DQG

expenses pursuant to any applicable law; and




                                                  31
Case 1:18-cv-02718-RDM Document 1 Filed 11/20/18 Page 34 of 34
